DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 are pending in the application. 
The Applicant has amended claims 4 and 8-17, in response the previous rejections under 35 U.S.C 112(b) are withdrawn. 

Response to Arguments
The Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the jaw assembly 40 of Nanson does not rotate about a longitudinal axis that the main body of the tool extends along, the examiner contends the holding assembly (jaw assembly 40) of Nanson is rotatable about the longitudinal axis that the main body of the tool extends along. The entire hand tool can be rotated about the longitudinal axis of the main body and the jaw assembly is rotatable about the longitudinal axis of the main body. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (US Patent No 6,119,972). 
Regarding claim 1, Vogel et al. discloses a fishing tool (vise 10) comprising: 
a main body extending along a longitudinal axis (rotary module portion 14); and 
a holding assembly coupled to the main body (jaw assembly 40), comprising: 
a bottom holding jaw (matched pair of jaws 46; Fig 1); and 
a top holding jaw (matched pair of jaws 46; Fig 1) rotatably coupled to the bottom holding jaw and movable relative to the bottom holding jaw between an open holding position and a closed holding position to selectively hold a fish hook in place (col 4, ln 8-10), 
wherein the holding assembly is rotatable about the longitudinal axis of the main body and configured to be secured relative to the main body in a fixed number of positions (col 3; ln 35-45 and col 7; ln 55-65).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwalle (US Pub No 2012/0005939) in view of Nanson et al. (US Pub No 2010/0122420 A1). 
Regarding claim 1, Vanderwalle discloses a fishing tool (device 10; Fig 1) comprising: 
a main body extending along a longitudinal axis (main body formed between jaw ends 24, 34 and handle ends 22, 32; Fig 1) (longitudinal axis ending… ); and 
a holding assembly coupled to the main body (formed from jaw ends 24, 34), comprising: 
a bottom holding jaw (jaw end 34); and 
a top holding jaw (jaw end 24) rotatably coupled to the bottom holding jaw and movable relative to the bottom holding jaw between an open holding position (para 0043) and a closed holding position (Fig 1) to selectively hold a fish hook in place (hook 70, Fig 11 &115; para 0057). 
Vanderwalle does not explicitly disclose wherein the holding assembly is rotatable relative to the main body and configured to be secured relative to the main body in a fixed number of positions. 
However, Nanson is in the field of multi-functional hand tools (analogous art).
Nanson discloses wherein the holding assembly is rotatable about the longitudinal axis of the main body (jaw assembly is 40 is rotatable about a longitudinal axis that extends through the main body) and configured to be secured relative to the main body in a fixed number of positions (Fig 8-11 show a variety of fixed positions that are adjusted using toggle 80 as described in para 0035; in each figure the jaw assembly 40 has rotated relative to the area about rivets 38 and saddles 50, 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vanderwalle with the teaching of Nanson for the purpose of adjusting the jaw assembly position to hold objects of various sizes or objects that require specific positions (Nanson; para 0038-0039). 

Regarding claim 2, the combination discloses the fishing tool of claim 1 as previously discussed. 
	Nanson further discloses the main body (area about rivets 38 and saddles 50, 60) includes a locking member (toggle 80) configured to prevent rotation when the holding assembly (jaw 40) is oriented in one of the fixed number of positions (Figs 8-11 show a variety of fixed positions that are adjusted using toggle 80 as described in para 0035; in each figure the jaw assembly 40 has rotated relative to the area about rivets 28 and saddles 50, 60). 
	 
Regarding claim 3, the combination discloses the fishing tool of claim 2 as previously discussed. 
Nanson further discloses wherein the locking member (toggle 80) is movable relative to the main body (area about rivets 38 and saddles 50, 60) and biased (spring 48) toward the holding assembly by a biasing force (Fig 8-10). 

Regarding claim 5, the combination discloses the fishing tool of claim 1 as previously discussed. 
Vanderwalle further discloses comprising a biasing member (spring 14) configured to bias the top holding jaw (jaw end 24) toward the closed holding position (Fig 1 & 3; para 0043).  

Regarding claim 6, the combination discloses the fishing tool of claim 1 as previously discussed. 
Vanderwalle further discloses wherein one of the top holding jaw and the bottom holding jaw includes a protrusion (jaw end 24 has tip 50 with protuberance 52; para 0053, Figs 7 and 10) and wherein the other of the top holding jaw and the bottom holding jaw (jaw end 34 has tip 60) defines an aperture (para 0053) configured to receive the protrusion (protuberance 52) when the top holding jaw (jaw end 24) is in the closed holding position (para 0053; Fig 1 shows the closed position and Figs 7 & 10 show the protuberance 52). 

Regarding claim 7, the combination discloses the fishing tool of claim 6 as previously discussed. 
	Vanderwalle further discloses wherein the protrusion width is greater near a base end of the protrusion (protuberance 52) and lesser near a distal end of the protrusion (protuberance 52; Figs 7 & 10 show the protuberance 52 with a base width that is greater than a distal end width). 

Regarding claim 8, the combination discloses the fishing tool of claim 1 as previously discussed. 
Vanderwalle further discloses further comprising a cutting assembly (formed at handle ends 22,32) coupled to the main body (Fig 1) comprising:  
a top jaw (handle end 22; Fig 1); 
a bottom jaw (handle end 32) rotatable relative to the top jaw (para 0043); and 
a scissor assembly (formed from blade 80 and anvil 38), comprising: 
a top blade (blade 80; para 0047, Figs 2 & 13); and 
a bottom blade (anvil 38) rotatable relative to the top blade (para 0047, Figs 1-2, 13). 
Vanderwalle does not explicitly disclose wherein the top blade and the bottom blade (blade 80 and anvil 38) are removably coupled to the top jaw and the bottom jaw. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bottom blade removable from the bottom jaw since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 13, the combination discloses the fishing tool of claim 1 as previously discussed.
Vanderwalle further discloses comprising a lanyard mount (apertures formed by the cavities 29a, 29b, 39a, and 39b on the levers 20 and 30) disposed between the holding assembly (formed from jaw ends 24, 34) and the main body (main body formed between jaw ends 24, 34 and handle ends 22, 32; Figs 3, 5, 15), wherein the lanyard mount defines a lanyard aperture (Figs 3, 5) through which a lanyard may be tied (lanyard 80; para 0062, Fig 15).

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwalle (US Pub No 2012/0005939) in view of Nanson et al. (US Pub No 2010/0122420 A1) as applied to claim 1 above and further in view of Couper (US Patent No 5,383,695). 
Regarding claim 9, the combination discloses the fishing tool of claim 8 as previously discussed.
Vanderwalle discloses top and bottom jaws (handle ends 22, 32; Figs 1, 13).
Couper is in the field of multi-function hand tools and teaches a device for securing a hook having an eyelet and other purposes such as scissors for cutting the fishing line (analogous art). 
Vanderwalle does not explicitly disclose, Couper discloses: 
wherein the bottom cutting jaw (second member 10) includes a bottom opening (opening 62) formed through the bottom cutting jaw (second member 10) and a bottom slot (slot 84) extending away from the bottom opening (opening 62; Figs 1 & 5); 
wherein the top cutting jaw (first member 4) includes a top opening (opening 60) formed through the top cutting jaw (first member 4) and a top slot (slot 78) extending away from the top opening (opening 60; col 4, ln 6-35 and Figs 1 & 5), 
wherein the top cutting jaw (first member 4) is movable relative to the bottom cutting jaw (second member 10) between an open clamping position (Fig 7) and a closed clamping position (Fig 8) configured to hold a fish hook (fishhook 70) in place between the top cutting jaw and the bottom cutting jaw (col 4, ln 6-35 and Fig 8), 
wherein, in the closed clamping position (Fig 8), the top opening (opening 60) is aligned with the bottom opening (opening 62) to allow a fishing line (fishing line 66) to be threaded through an eyelet of the fish hook (fishing hook 70) held between the top clamping surface and the bottom clamping surface( held between the top clamping surface of first member 4 and the bottom clamping surface of second member 1-; col 4, ln 6-35 and Fig 8); and 
wherein the top slot (slot 78) is aligned with the bottom slot (slot 84) so that the fishing line (fishing line 66) threaded through the eyelet of the fish hook is removable through the top slot and the bottom slot (slots 78, 84; col 6, ln 66 – col 5, ln 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderwalle with the teaching of Couper. This would be done for the purpose of threading a fishing line through the eyelet of a fishing hook, thereby making the process easier than if one does not use the device (Couper; col 1, ln 24-27). 

Regarding claim 10, the combination discloses the fishing tool of Claim 9 as previously discussed. 
Vanderwalle further discloses: wherein the wherein the top cutting jaw (handle end 22) includes a centering protrusion (formed by seats 28; Fig 3) and the bottom cutting jaw (handle end 32) defines a centering recess (recess not numbered, formed around anvil 38 for receiving sears 28) that receives the centering protrusion (formed by seats 28) when the top cutting jaw is in the closed clamping position (Fig 13 shows the open position, but also shows how the seats 28 that hold the blade 80 protrusion from the handle end 22 and when closed, move into the recess formed around the anvil 38). 

Regarding claim 11, the combination discloses the fishing tool of Claim 9 as previously discussed. 
Couper is in the field of multi-functional hand tools (analogous art) and teaches a device for securing a hook having an eyelet along with other purposes. 
Vanderwalle does not explicitly disclose, Couper discloses:  
wherein the top cutting jaw includes a top exterior surface (first member 4, Fig 3),
wherein the bottom cutting jaw includes a bottom exterior surface (second member 10; Fig 2), 
wherein the top opening (opening 60) is wider near the top exterior surface and narrower near the top clamping surface (shown in Figs 2-3 via conical recess 68 and described in col 4, ln 6-35), and 
wherein the bottom opening is wider near the bottom exterior surface and narrower near the bottom clamping surface (Fig 2 shows the opening 62 wider at the clamping surface and narrower at the exterior surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderwalle with the teaching of Couper for the purpose of providing different sizes of eyelets and thereby make the device compatible with many types of fish hooks (Couper; col 4, ln 27-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bottom opening wider at the exterior surface and narrower at the interior surface, rather than the opposite, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The motivation for doing so would be to make the device reversible in that the fish hook can enter the slots from the top or bottom jaw. 

Regarding claim 12, the combination further discloses the fishing tool of Claim 9 as previously discussed. 
Vanderwalle further discloses further comprising a biasing member (spring 14) configured to apply a biasing force to bias the top cutting jaw (handle end 22) toward the open clamping position (Fig 1 shows the handle end 22 in an open position due to spring 14; para 0043).

Regarding claim 14, the combination discloses the fishing tool of claim 1 as previously discussed. 
Vanderwalle discloses top and bottom jaws. 
Couper is in the field of multi-functional hand tools (analogous art) and teaches a device for securing a hook having an eyelet along with other purposes. 
Vanderwalle does not explicitly disclose, Couper discloses: further comprising: a clamping assembly (formed by first member 4 and second member 10; Fig 1) coupled to the main body (formed between lines 38 and 40 in Fig 2, Fig 1 shows the left side of the device 2 is the clamping assembly and the right side is the holding assembly), comprising: 
a bottom clamping jaw (second member 10) including a bottom opening (opening 62) formed through the bottom clamping jaw (second member 10) and a bottom slot (slot 84) extending away from the bottom opening (opening 62); and
a top clamping jaw (first member 4) including a top opening (opening 60) formed through the top clamping jaw (first member 4) and a top slot (slot 78) extending away from the top opening (opening 60; col 4, ln 6-35 and Figs 1 & 5), wherein the top clamping jaw (first member 4) is rotatably coupled to the bottom clamping jaw (second member 10) and is movable relative to the bottom clamping jaw between an open clamping position (Fig 7) and a closed clamping position (Fig 8) configured to hold a fish hook (fish hook 70) in place between the top clamping jaw and the bottom clamping jaw (col 4, ln 6-35 and Fig 8), 
wherein, in the closed clamping position (Fig 8), the top opening (opening 60) is aligned with the bottom opening (opening 62) to allow a fishing line (fishing line 66) to be threaded through an eyelet of the fish hook (fish hook 70) held between the top clamping surface and the bottom clamping surface (bottom clamping surface of second member 10 ; col 4, ln 6-35 and Fig 8); and 
wherein the top slot (slot 78) is aligned with the bottom slot (slot 84) so that the fishing line (fishing line 66)threaded through the eyelet of the fish hook (fish hook 70) is removable through the top slot (slot 78) and the bottom slot (slot 84; col 4, ln 66 – col 5, ln 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderwalle with the teaching of Couper. This would be done for the purpose of threading a fishing line through the eyelet of a fishing hook, thereby making the process easier than if one does not use the device (Couper; col 1, ln 24-27). 

Regarding claim 15, the combination discloses the fishing tool of Claim 14 as previously discussed. 
Vanderwalle further discloses wherein the top clamping jaw (handle end 22) includes a centering protrusion (formed by seats 28) and the bottom clamping jaw (handle end 32) defines a centering recess (recess not numbered, formed around anvil 38 for receiving seats 28) center that receives the centering protrusion (formed by seats 28) when the top clamping jaw (handle end 22) is in the closed clamping position (Fig 13 shows the open position, but also shows how the seats 28 that hold the blade 80 protrusion from the handle end 22 and when closed, move into the recess formed around the anvil 38).

Regarding claim 16, the combination discloses the fishing tool of Claim 14 as previously discussed. 
Vanderwalle discloses top and bottom jaws (handle ends 22, 32). 
Couper is in the field of multi-functional hand tools and teaches a device for securing a hook having an eyelet along with other purposes (analogous art). 
Vanderwalle does not explicitly disclose, Couper discloses:
wherein the top clamping jaw (first member 4) includes a top exterior surface (Fig 3), 
wherein the bottom clamping jaw (second member 10) includes a bottom exterior surface (Fig 2), 
wherein the top opening (opening 60) is wider near the top exterior surface and narrower near the top clamping surface (shown in Figs 2-3) via conical recess 68 and described in col 4, ln 6-35), and 
wherein the bottom opening (opening 62) is wider near the bottom exterior surface and narrower near the bottom clamping surface (Fig 2 shows the opening 62 being wider at the clamping surface and narrower at the exterior surface).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanderwalle with the teaching of Couper for the purpose of providing for different sizes of eyelets and thereby make the device compatible with many types of fish hooks (Couper; col 4, ln 27-29). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bottom opening wider at the exterior surface and narrower at the interior surface, rather than the opposite, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The motivation for doing so would be to make the device reversible in that the fish hook can enter the slots from the top or bottom jaw. 

Regarding claim 17, the combination discloses the fishing tool of Claim 14 as previously discussed. 
Vanderwalle further discloses further comprising a biasing member (spring 14) configured to apply a biasing force to bias the top clamping jaw (handle end 22) toward the open clamping position (Fig 1 shows the handle end 22 in an open position due to spring 14; para 0043). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmier (US-20160299015-A1), Fletcher (US-1410184-A), Martinez (US-2530713-A), Fyvolent (US-20070256349-A1), Carter (US-4216948-A), Broscoff (US-3862516-A), Xifra (US-7076910-B1), Renzetti (US-5169079-A), and Price (US-4134577-A). 
The cited prior art show multifunctional hand tools with holding, clamping and cutting functionalities. The cited prior art also show hand vises with jaw assemblies rotatable about a longitudinal axis. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644